Citation Nr: 0840193	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
postoperative degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for postoperative 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Jerry D. Pruitt, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which determined that, since the 
August 2003 rating decision, new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for postoperative degenerative disc disease of the 
lumbar spine.

In January 2008, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
postoperative degenerative disc disease of the lumbar spine.  
The veteran was notified of the decision and of his appellate 
rights.  He filed a timely notice of disagreement in 
September 2003.  However, the veteran withdrew his appeal in 
November 2003.

2.  The evidence associated with the claims file subsequent 
to the August 2003 rating decision, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for entitlement 
to service connection for postoperative degenerative disc 
disease of the lumbar spine, and raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence shows that the 
veteran's degenerative disc disease of the lumbar spine was 
not caused by his time in service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, denying service 
connection for degenerative disc disease of the lumbar spine, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
August 2003 rating decision sufficient to reopen the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A May 2006 letter was provided to the veteran before the May 
2006 rating decision, which satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The May 2006 letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for degenerative disc disease of the 
lumbar spine, the notice letter provided to the veteran in 
May 2003 included the criteria for reopening a previously 
denied claim, and informed the veteran that his claim had 
been denied because a back condition was not found on VA 
examination at the time of the denial.  The veteran was 
informed that to be considered new, the additional evidence 
must be in existence and be submitted to VA for the first 
time.  The veteran was also informed that to be considered 
material, the additional evidence must pertain to the reason 
the claim was previously denied.  As noted above, the May 
2006 notice letter provided the veteran with the criteria for 
establishing service connection.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed of what evidence is necessary to substantiate 
the elements required to establish service connection.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  An August 2001 letter from the National 
Personnel Records Center (NPRC) indicates that some service 
treatment records were not available through the NPRC, 
because they had been loaned to VA.  The NPRC letter 
recommended that the veteran contact VA to obtain copies of 
said records; these records are available from VA.  To the 
extent that any of the veteran's records were destroyed in 
the July 1973 fire referenced by the NPRC in the letter to 
the veteran, VA has a heightened obligation to satisfy the 
duty to assist.  The Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005); citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply 'adverse presumption' against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown.)

The Board notes that the veteran was provided with multiple 
VA examinations, most recently in December 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in June 2006.  However, since the 
veteran's claims are being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for 
postoperative degenerative disc disease of the lumbar spine 
in August 2003, and the basis of the denial was that there 
was no new and material evidence showing that the veteran's 
current back condition was caused by his time in service.  
The veteran filed a timely notice of disagreement.  However, 
he subsequently withdrew his claim in November 2003.  
Therefore, the August 2003 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  In January 
2006, the veteran asked to reopen his claim for service 
connection and the RO, in a May 2006 rating decision, the 
subject of this appeal, continued the denial of the veteran's 
claim for service connection for postoperative degenerative 
disc disease of the lumbar spine, and found that the veteran 
had not submitted new and material evidence.  When a veteran 
requests to reopen a previously denied claim, VA will 
consider evidence submitted since the time that the claim was 
fully disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

The evidence of record at the time of the August 2003 rating 
decision included the veteran's service treatment records; VA 
treatment records from July 1964 to January 2007; and 
multiple VA examinations, including the most recent 
examination, dated December 2006.

In January 2006, the veteran requested to reopen his claim of 
entitlement to service connection for postoperative 
degenerative disc disease of the lumbar spine.  In support of 
his claim to reopen, the veteran proffered a December 2005 
private medical opinion from A. L. Capocelli, M.D., in which 
the doctor opined that it was "reasonable...to consider the 
current surgical procedure [on the veteran's back] as a 
direct result of his original injury" in service.

The December 2005 private treatment record is new evidence, 
because it was not submitted to agency decision makers at the 
time of the August 2003 rating decision.  38 C.F.R. § 
3.156(a).  The December 2005 private treatment record is also 
material evidence, because it relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  Specifically, whereas the veteran's claim was 
denied in August 2003 because there was no new and material 
evidence showing that the veteran's current back condition 
was caused by his time in service, this private treatment 
record provides one private doctor's opinion that the 
veteran's back condition was caused by his time in service.  
Therefore, the veteran's claim of entitlement to service 
connection for postoperative degenerative disc disease of the 
lumbar spine is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Service Connection--Postoperative Degenerative Disc Disease 
of the Lumbar Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

The text of 38 C.F.R. § 3.303(b) specifies that when a 
condition is shown to be a chronic disease during the 
veteran's service (or within the presumptive period under § 
3.307), so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity of symptomatology.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran contends that he is entitled to service 
connection for postoperative degenerative disc disease of the 
lumbar spine.  In his January 2008 hearing before the Board, 
the veteran stated that he fell down on his back while 
attempting to unload a 500 pound field range (a type of 
stove) during his service in Frankfurt, Germany in 1952, and 
that he has had back pain ever since that incident.

The Board notes as an initial matter that the veteran's June 
1965 substantive appeal indicates that he was under the 
misperception that he was already granted service connection 
for his back condition, but at a noncompensable rate.  This 
misperception may have arisen due to an administrative error 
on the cover letter to the veteran's October 1964 rating 
decision, in which the conclusion, namely, "It has been 
found that your back injury, pain in side and stomach were 
not found on last examination" was accidentally listed under 
a heading which stated:  "Your disabilities listed below, 
are service-connected, but they are less than 10% disabling 
and compensation is not payable."  The Board notes that the 
rating decision accompanying the cover letter makes clear 
that the veteran was not granted service connection for his 
back condition, and every subsequent communication from VA 
also accurately reflects the status of the veteran's claim.  
Moreover, the veteran's subsequent communications indicate 
that there is no longer any misperception regarding the 
status of his claim.  VA regrets the error.

The veteran had a preinduction examination performed in 
August 1950.  On the line marked "Spine and Extremities-
Bones-Joints-Muscles," the veteran was marked as being 
"N.S.A.," meaning that he had no significant abnormalities.

In November 1951 the veteran was seen for recurrence of a 
back ache in service.  Later that month, he reported that he 
still had back pain.  In December 1951, the veteran reported 
that he still had pain in his back.  Later in December 1951, 
the veteran reported that he still had some backache.  Still 
later that month, the veteran again reported having backache, 
and the clinician wrote that "[t]his man does have 
prostatitis which has improved under treatment, but I do not 
think it is the cause of [his] present backache [especially] 
in absence now of GU [genitourinary] complaints.  Refer to 
orthopedics."  [Emphasis in original.]

In December 1951, following the referral, the veteran 
reported to orthopedics and said that he had pain in his 
lumbar vertebrae.  A doctor found that the veteran had no 
limited motion, and that his reflexes were normal.  The 
doctor also found that the veteran was negative for osseous 
(bone) pathology in his lumbar spine.

Later in December 1951, an x-ray was performed.  The results 
were negative.  The veteran reported feeling better.

In January 1952, the veteran reported that he still had a 
backache.  Later that month, the veteran returned with back 
pain.

In August 1952, a clinician from the Physical Examination 
Section noted in a consultation report that the veteran was 
treated in Frankfurt, Germany, one year ago for prostatitis 
on the basis of low back pain and testicular ache, as well as 
urinary frequency.  The veteran had urine containing 
phosphatic crystals, but his prognosis (PX) was otherwise 
negative, and he was asymptomatic except for urinary 
frequency following drinking beer or coffee.  The clinician's 
impression was that the veteran had a normal urinary tract.  
No other diagnosis was provided for his back pain of a year 
before, and no current back pain was found.

In an undated note written between notes dated January 1952 
and September 1952, a clinician noted "Back well-Duty," 
seemingly signifying that the veteran's back was well, and 
that he was able to return to duty.

In his August 1952 separation examination, the veteran 
checked eleven different maladies, but none involved his 
back, and "bone, joint, or other deformity" was not among 
the maladies that he selected.  Moreover, when asked to note 
any illness or injury not already noted, the veteran wrote 
only "broken feet."  Moreover, a clinical evaluation at 
separation indicated that the veteran's spine and other 
musculoskeletal aspects were normal.

In June 1964, a VA doctor, H.B.W., noted that the veteran 
reported having injured his back on active duty in 1951 when 
lifting a field range.  The veteran reported that his back 
had gotten worse ever since his separation from service in 
September 1952.  On examination, the VA doctor found that the 
veteran had limited activity in his lower back, lumbosacral 
region, and sacroiliac joints.  The veteran had pain upon 
straight leg raising.  There was tenderness in the 
lumbosacral region, which was made worse by an exertion.  The 
VA doctor diagnosed the veteran with chronic lumbosacral 
strain and a possible ruptured intervertebral disc, and 
recommended that the veteran be afforded an orthopedic 
consultation, to possibly include a myelogram and x-rays of 
the lumbar spine.

Also in June 1964, a private doctor, T.P.F., examined the 
veteran and found him unable to bend, with a limitation of 
motion of the spine in all directions.  The private doctor 
diagnosed the veteran with a recurrent sacroiliac sprain, and 
a possible ruptured intervertebral disc.

In July 1964, the veteran had an x-ray at the lateral L5 
juncture.  The VA doctor, H.G., noted that the veteran had 
"alleged [a] low back injury."  The doctor found that the 
radiographic report of the veteran's lumbosacral spine, 
including obliques and spot laterals, showed no abnormal 
skeletal changes to the veteran's back.

In August 1964, the veteran was provided with a VA 
examination by J.M.H., a medical doctor and orthopedist.  The 
examiner found that the veteran had normal posture.  There 
was tenderness in the area of the veteran's mid-lumbar spine.  
Motions of the veteran's trunk were normal, and his reflexes 
were also normal.  There was bilateral hamstring tightness.  
Straight leg raising tests, provocative straight leg raising 
tests, a sciatic nerve stretch test, and Patrick's tests were 
all negative.  An examination of the veteran's back in a 
prone position revealed tenderness in the mid-lumbar spine.  
The VA examiner diagnosed the veteran with having no 
orthopedic disease or injury.

In September 1964, the veteran received an examination from 
H.K.W., a private physician.  He noted that he had last seen 
the veteran in November 1952 for trouble with his glands, 
stomach, and sides, which had been going on for four to six 
years prior to November 1952.  At the September 1964 
examination, the veteran reported that he had been treated 
for prostate trouble and hemorrhoids while in the service, 
and that his doctor had attributed his problem to 
nervousness.  He further stated that he felt pain in his 
prostate, penis, right testicle, and back.  On examination, 
the doctor found the veteran to be "an extremely nervous 
individual."  Otherwise, the doctor found that the 
"hemorrhoids were the only abnormal finding on this 
examination."

Also in September 1964, the veteran received a note, written 
and signed on prescription paper from C.W.H., a private 
doctor.  C.W.H.'s note, in its entirety, stated: "This 
certifies that I have treated [the veteran] for back injuries 
at different times from 1952 to 1964.  I haven't any record 
but will be glad to make affidavit."

In March 1965, the veteran was provided a VA neuropsychiatric 
examination by L.A.C., a doctor.  The doctor wrote that the 
veteran's records showed that he "had some sort of a minor 
back strain" in service, but that his "review of previous 
examination reports indicates the subjective story but 
nothing in the way of objective confirmation or laboratory 
findings."  The VA examiner further stated that one of the 
veteran's previous doctors had said that the veteran's 
trouble might be nervousness.  The VA examiner also recorded 
that the veteran "tells me that if he hurts in the back, he 
thinks he gets nervous, by which he means that he gets weak, 
his legs hurt, and he gets a little shaky."  When the VA 
examiner asked the veteran "why he had not sought VA 
hospital treatment during the past 12 years...he was at a loss 
to answer."  The VA examiner found none of the usual 
symptoms of any psychiatric disease, and none of the "usual 
psychiatric syndromes."  The VA examiner also conducted a 
"lengthy" neurological examination of the veteran's gait, 
station, and cranial nerves; and of his reflex, motor, and 
sensory functions of both lower limbs.  The VA examiner found 
no abnormal signs which would indicate a peripheral or 
intraspinal neuropathy.  The VA examiner diagnosed the 
veteran with having no neurologic or psychiatric disease.

Also in March 1965, the veteran was also provided a VA 
orthopedic and surgical examination by J.W.D., a doctor.  The 
veteran reported having injured his back when loading a field 
range onto a truck in 1950.  He stated that he had continuous 
low back pain which was aggravated by driving, heavy lifting, 
and prolonged periods of standing and walking.  He further 
stated that his back problems were a little more severe in 
damp and cold weather.  There was no history of radiation of 
pain.  On examination, the VA examiner found that the veteran 
walked with a normal degree of agility, had normal posture, 
and had no definite point of tenderness in his back.  The 
veteran's movements were limited to a mild degree-
approximately 80 percent of normal-in all planes, which the 
VA examiner attributed chiefly to stiffness.  The veteran's 
deep tendon reflexes (DTR's) were equal and physiologic.  
Patrick's maneuvers produced pain in the lumbosacral level.  
Sacroiliac shearing tests were negative, as were straight leg 
raising tests and other sciatic nerve stretching tests.  
There was some apparent tenderness in the lumbosacral region 
when the veteran was examined in a prone position.  Films of 
the veteran's back were completely negative except for an 
apparent sacralization of the transverse processes of the 5th 
lumbar vertebra.  The Board notes that sacralization is "a 
congenital anomaly in which the fifth lumbar vertebra is 
fused to the sacrum in varying degrees."  Thibault v. Brown, 
5 Vet. App. 520, 521 (1993).  The Board further notes that 
congenital defects (defects existing at or dating from birth) 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes, and are 
therefore not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  The VA examiner's diagnosis was residuals 
of a back strain, not found.

Also in March 1965, the veteran had an x-ray of his 
lumbosacral spine.  The VA doctor, H.G., noted that the 
veteran had a low back strain.  The doctor found that the 
radiographic report of the veteran's lumbosacral spine showed 
no abnormal skeletal changes.

In June 1965, the veteran submitted a note in which his 
private doctor, T.P.F., stated only: "This is to certify 
that [the veteran] is under treatment at the present time for 
[a] severe recurrent sacroiliac sprain."

In August 1965, the veteran sought treatment for his chronic 
low back pain at a VA hospital.  The VA doctor, L.M., noted 
that the veteran reported having first injured his back in a 
1951 when lifting a field range while in service.  The 
veteran further reported having been hospitalized, but that 
he "was soon over it without any apparent sequelae for a 
short period of time."  The veteran subsequently had a 
recurrence of low back pain, which he described as a dull 
ache, and nonradicular.  The veteran denied any accentuation 
of the pain with straining.  He stated that the pain worsened 
with riding in a car for a long period of time, and noted 
that this had caused him to miss "a great deal of his 
work."  On examination, the veteran was within normal 
limits.  The veteran's back was completely normal.  The 
veteran had no motor loss and no muscle atrophy.  His 
neurological examination was completely negative.  He had no 
sensory loss or motor weakness.  An x-ray of the veteran's 
spine was completely normal.  The VA doctor also noted that 
an orthopedic consultation had been requested, and that a 
second VA clinician, Dr. D., an orthopedist, had reviewed the 
veteran's history and x-rays and found that the patient's low 
back pain could not be confirmed by orthopedic examination, 
and were probably related to an underlying psychological 
problem.  The VA doctor, L.M., diagnosed the veteran with low 
back pain, no organic disease found.

In April 1970, the veteran was provided a VA examination by a 
VA doctor, H.B.W., whom he had last seen in June 1964.  The 
veteran reported having injured his back while loading a 
field range onto a truck in 1951, during his time in service.  
On examination, the veteran had a loss of his lumbar curve, 
stiffness on lateral bending and flexion, and some tenderness 
in the region of L4.  The VA examiner diagnosed the veteran 
with chronic lumbosacral strain, exact type and cause 
undetermined.

In May 1970, VA provided the veteran with an x-ray of his 
lumbosacral spine.  The VA doctor, R.F., found in his 
radiographic report that the veteran had a transitional 
vertebrae with a partial sacralization of L-5.  See 38 C.F.R. 
§§ 3.303(c), 4.9;  Thibault, supra.  There was no evidence of 
a fracture, subluxation, or destructive lesions.

Also in May 1970, the veteran was provided a VA orthopedic 
examination by J.M.H., a medical doctor and orthopedist whom 
he had last seen in August 1964.  The veteran reported having 
suffered acute, severe, low back pain while lifting a field 
range in service in 1951.  The veteran reported that he was 
treated for the injury, but that he has had continuous low 
back pain ever since, which had recently worsened.  The 
veteran reported that he felt pain in the mid-line of the 
lumbosacral area, with occasional radiation through the bones 
of both lower extremities to the ankles, especially with 
prolonged sitting, as when in an automobile.  His back pain 
was aggravated by bending, lifting, and prolonged standing or 
sitting.  On examination, the veteran had no muscle spasm in 
his lumbar spine.  He had normal curvature of the spine, and 
his spine reversed on forward flexion.  There was moderate 
tenderness in the mid-line from L-4 to the middle of the 
sacrum.  There was no tenderness over the sacro-iliac joints.  
Extension and right and left lateral bending were normal, 
although all of those motions caused mid-line low back pain.  
There was no tenderness over either sciatic nerve.  Straight 
leg raising on either side caused mid-line low back pain at 
30 degrees, which was aggravated by a sciatic stretch test.  
The veteran also experienced pain with flexion of either 
thigh onto the abdomen, or rotation of the hips with the 
thighs flexed.  X-rays of the veteran's lumbar spine showed 
attempted sacralization of L-5; otherwise, no abnormalities 
were noted.  See 38 C.F.R. §§ 3.303(c), 4.9;  Thibault, 
supra.  The disc spaces were well preserved.  The VA 
examiner's diagnosis was that the veteran showed no objective 
evidence of any organic disease of the low back.  The VA 
examiner found that the veteran had a history consistent with 
hyperventilation, and opined that part of his problem may 
arise from a chronic anxiety.

In March 1975, the veteran was involved in a car accident, 
according to the history written in an October 1976 private 
treatment record.

In November 1975, the veteran sought treatment from a private 
doctor, N.S., for low back pain.  The record reflects that 
the veteran had recently been involved in a car accident.

In October 1976, the veteran was examined by T.T.M., a 
private clinician.  He provided the following medical history 
of the veteran:  A lumbar myelogram was performed in November 
1975, which revealed asymmetry of the column with the nerve 
sleeve of the fourth intervertebral space on the right side 
being slightly displaced.  There was also an extra dural 
impression anteriorly.  The impression was of a retroposed 
fourth lumbar intervertebral disc.  In December 1975, the 
veteran had back surgery, which included a partial right 
hemi-laminectomy at L5 and S1; an excision of the herniated 
lumbar intervertebral disc L5; decompression of the right S1 
nerve root; a partial right hemi-laminectomy at L4 and 
examination of L4 disc and right L5 nerve root; and a 
bilateral lateral lumbar fusion of L4, L5, and S1 with the 
right iliac bone.  In March 1976, the veteran had surgical 
manipulation under anesthesia.  (In a letter dated May 1977, 
another private clinician, J.N.S., wrote that this surgical 
manipulation was necessary to ascertain if the spinal fusion 
was intact, and to stretch the fascial muscular structures to 
the same area).  In April 1976, T.T.M., the private 
clinician, administered a neurological reflex examination, 
and found Laseque's +2 bilaterally; Fabere-Patrick's +1 
bilaterally; hip hyperextension +1 bilaterally; Patella 
normal bilaterally; Achilles diminished on the right and 
normal on the left; toe extensors weak on the right and 
normal on the left.  In July 1976, T.T.M., the private 
clinician, administered an orthopedic examination, and 
testing of the neurological reflexes showed Patella normal 
bilaterally; Achilles normal bilaterally; Laseque's +2 
bilaterally; Fabere-Patrick's +1 bilaterally; Ely's heel to 
buttocks +1 bilaterally; hip hyperextension +2 on the right 
and +1 on the left.  At the July 1976 examination, T.T.M. 
found the veteran to be totally disabled, unable to obtain or 
maintain a job, and unable to climb, stoop, or bend.  In 
September 1976, T.T.M.'s neurological testing revealed 
Patella normal bilaterally; Achilles normal bilaterally; toe 
extensors normal bilaterally; Laseque's +1 bilaterally; 
Fabere-Patrick's +1 bilaterally; Ely's heel to buttocks +2 
bilaterally; and hip hyperextension +2 bilaterally.  The 
veteran was found to be extremely tender in the lumbar area.

In the October 1976 examination, T.T.M., the private 
clinician, noted that the veteran had been involved in a car 
accident in March 1975.  The veteran's neurological reflexes 
were tested, and the results were as follows: toe extensors 
were weak on the right and normal on the left.  Laseque's was 
+3 on the right and +2 on the left.  Fabere-Patrick's was +2 
bilaterally.  Ely's heel to buttocks was +2 bilaterally.  Hip 
hyperextension was +3 on the right and +2 on the left.  Based 
on the examination, the clinician diagnosed the veteran with 
herniated nucleus pulposus at L5.  The clinician opined that 
the veteran's injury and resulting disability were related to 
his post-service March 1975 automobile accident.

In December 1976, T.T.M., the private clinician, again 
summarized his findings, and concluded that the veteran 
continued to be totally disabled due to the car accident 
which occurred in March 1975.

In June 1978, the veteran was examined by another private 
clinician, M.P.D.  Significantly, the veteran's history 
mentioned only the car accident, and not any back injury in 
service.  The clinician found that the veteran had chronic 
low back pain.  He had marked restriction of his range of 
motion on bending, forward flexion, lateral bending, and back 
bending.  The veteran also had paraspinous muscle spasm 
bilaterally.  X-rays of the lumbar spine showed a fusion in 
the postero-lateral aspect of L4 and L5 bilaterally; evidence 
of laminectomy at the L5 area; normal fusion; and some 
retained Pantopaque in the lumbar subarachnoid space.  The 
clinician, who sent a copy of the veteran's examination to 
Social Security, stated that the veteran was obviously unable 
to do manual labor, and was bothered by sitting for a long 
period of time.  The clinician concluded that the veteran 
"should be declared disabled on the basis of his low back 
and leg pain."

The veteran was provided with a VA examination by K.Y., a 
doctor, in May 1979.  An x-ray of the veteran's lumbosacral 
spine showed that contrast material from a previous myelogram 
was seen within the spinal canal.  There was evidence of 
posterior fusion of L-4, L-5, and S-1.  The disc space 
between L-5 and S-1 was slightly narrowed.  No acute 
fractures or subluxation could be seen.  The examiner 
described the veteran as having a "poker-spine," and stated 
that the veteran must use the arms for support when sitting 
and getting up from a chair.  He further noted that the 
veteran was bent forward approximately 25 degrees when 
standing, and was unable to stand erect in a perpendicular 
position.  Lateral rotation and lateral flexion could not be 
accomplished by the veteran.  There was a slight foot drop of 
the right foot with L5 S1 anesthesia around the lateral 
aspects of the right foot.  The VA examiner diagnosed the 
veteran with postoperative residuals of a spinal fusion at 
L4-5 with right sciatic nerve involvement.  An etiological 
opinion was not provided.

In September 2000, the veteran told a VA doctor, K.L.G., that 
he had hurt his back while serving in Germany between 1950 
and 1952.  However, the VA doctor did not etiologically 
relate the veteran's back injury to his time in service.

In May 2001, the veteran again sought treatment from a VA 
doctor, K.L.G.  The VA doctor noted that the veteran's 1975 
motor vehicle accident led to his back surgery.

In May 2002, the veteran again sought treatment from his VA 
doctor, K.L.G.  The veteran stated that he had chronic low 
back pain, which was worse with activity.  The VA doctor 
wrote that the veteran "[s]ays he originally injured it in a 
twisting injury while stationed in Germany.  However, [he] 
originally told me [that] he hurt his back in 1975."  The VA 
doctor noted that the veteran had requested a "disability 
tag," but that "he does not meet the state qualifications 
for same."

In December 2003, the veteran saw a private doctor, D.D.D., 
for a magnetic resonance imaging (MRI) of his lumbar spine.  
The veteran reported having a history of low back pain, and a 
prior lumbar fusion.  The doctor found that T12-L1, L1-2, and 
L2-3 levels were normal.  At L3-4, there was discogenic and 
plate reactive change, spurring, posterior element 
hypertrophy, and central disc protrusion with severe canal 
stenosis.  At L4-5, there was no disc herniation or canal 
stenosis, but there was some bone fusion mass from L4 through 
S1.  The doctor also found fusion at L5-S1 with no normal 
signal disc, which he found was probably due to a fusion plug 
or some type of fusion material and/or calcified disc 
material at L5-S1.  There was some posterior spurring in the 
midline, and laminotomy change on the right, at L5-S1.  On 
the basis of the MRI, the private doctor diagnosed the 
veteran with severe canal stenosis L3-4 due to advanced 
posterior element hypertrophy; some diffuse disc bulge and 
central disc protrusion; as well as foraminal stenosis, more 
on the right side.  The private doctor also diagnosed the 
veteran with post-fusion of the L5-S1 vertebrae.  He provided 
no etiological opinion.

In November 2005, the veteran's private doctor, A.L.C., 
performed back surgery on the veteran in November 2005, 
according to the progress notes which a VA doctor, K.L.G., 
drafted in August 2006.

In December 2005, the veteran saw A.L.C., his private doctor 
and surgeon.  He wrote that the veteran was "making an 
excellent recovery" postoperatively, and that "[h]is wound 
is well-healed and he has just had some minimal numbness 
noted in his lower extremity which is on the improve."  The 
private doctor opined that "it is not unlikely that [his 
injury in service] contributed to his current problems and 
the need for surgery and it would certainly be reasonable 
that in considering any disability from that perspective to 
consider the current surgical procedure as a direct result of 
his original injury."  The private doctor did not mention 
the veteran's 1975 car accident.

In December 2006, the veteran was provided a VA examination 
by O.H., a doctor.  The examiner reviewed the veteran's 
claims file.  He noted the veteran's December 1951 x-ray, 
which was normal.  He also disputed the etiological 
conclusion of A.L.C.'s December 2005 opinion, calling it 
"pure speculation" and noting that the veteran's 1975 
automobile accident had resulted in the veteran's back 
surgery and lower lumbar spine fusion.  The veteran had also 
had a multilevel disc operation with laminotomies having been 
performed.  The VA examiner wrote that "I cannot conclude, 
given that evidence, that examinations 30 years later could 
be attributed to anything other than the accident that 
occurred in 1975."  On examination, the VA examiner found 
that the veteran was able to walk comfortably, and did not 
use any assistive devices.  His deep tendon reflexes at the 
knee and ankle were +2 bilaterally.  There was no evidence of 
motor weakness in his lower extremity.  Straight leg raising 
produced some mild pain, but no radicular pain down either 
leg to 50 degrees.  The veteran was able to bend his back 
forward 30 degrees, and it was stopped by pain.  He was able 
to bend backwards and laterally to 10 degrees, both of which 
were also stopped by pain.  The veteran stated that he was 
unable to sit or stand for any prolonged period.  He stated 
that he could not walk more than one or two blocks without 
his pain increasing from 6 to 8-10.  The VA examiner noted, 
erroneously, that the veteran had no chronic back condition 
until his 1975 car accident.  He diagnosed the veteran with 
degenerative disc disease of the lumbar spine, changes of 
surgery with a multiple level laminotomy having been 
performed, and a fusion in the lower lumbar spine.  The VA 
examiner opined that the veteran's condition was attributable 
to his 1975 car accident, and was also consistent with age-
related changes.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion is competent medical evidence.  The impact of 
his misreporting of the veteran's diagnoses of a chronic 
condition before 1975 is analyzed at p. 26, infra.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Baldwin v. West, 13 Vet. App. 1 (1999).  Careful examination 
of the medical evidence shows that the veteran likely injured 
his back in late 1951 when unloading a field range off of a 
truck during his service in Frankfurt, Germany; that this 
injury was acute and transitory, not chronic; that a 
developmental defect, rather than any continuity of 
symptomatology, was responsible for the veteran's back 
condition from 1964 to 1970; that the veteran's March 1975 
car accident, and not his injury in service in late 1951, 
necessitated his December 1975 back surgery, and subsequent 
back surgeries; and that the combination of the impact of the 
accident and the effects of age gave rise to his current back 
condition.

The Board finds that the veteran's assertion that he was 
involved in an accident involving the unloading of a field 
range to be credible.  The veteran mentioned this incident in 
his discussions with clinicians in June 1964, March 1965, 
August 1965, April 1970, and May 1970, as well as in his 
January 2008 hearing before the Board.  

Additionally, the veteran has introduced lay statements from 
fellow servicemen, colleagues, relatives, and friends 
confirming the fact that he was involved in an accident in 
service.  In a July 1964 letter, the veteran's wife stated 
that he had back trouble that became more painful over time.  
In a September 1964 letter, another relative stated that the 
veteran had a physical condition that rendered him unable to 
work as he had before, and also stated that the veteran had 
told him that he was hurt while in service overseas.  In 
another September 1964 letter, a friend from before the 
veteran's service wrote that the veteran had been in perfect 
physical health prior to his service, and that since 
returning from service he has complained of back trouble that 
has worsened over time.  A June 1965 letter, signed by ten 
people including the veteran's wife and his employer, stated 
that the veteran was suffering and in great pain because of a 
back injury.  In another June 1965 letter, the veteran's 
employer stated that the veteran was working only part-time 
due to a back injury which the veteran had sustained in 
service.  A person who had served with the veteran wrote in a 
notarized April 1970 letter that he was with the veteran when 
he hurt his back while unloading a stove off of a truck.  A 
second person who had served in Germany with the veteran 
stated in a notarized May 1970 letter that the veteran had 
sustained a back injury while unloading a field range, spent 
some time in the hospital as a result, and went for back 
treatment every day for two months.  A third person who had 
served in Germany with the veteran stated in a notarized May 
1970 letter that the veteran had injured his back while 
removing a stove from a truck, and was treated for this 
injury for several weeks at a hospital in Germany.  A fourth 
person, the captain under whom the veteran served in Germany, 
also sent a notarized May 1970 letter, in which he stated 
that he had detailed the veteran to pick up a field range, 
that the veteran had injured his back in the process of 
loading and unloading the field range, and that the injury 
resulted in hospitalization and a long period of therapy.  
The veteran's captain also wrote a second letter in May 1970, 
stating that the veteran injured his back while loading and 
unloading a field range, that the veteran was hospitalized, 
and that the veteran returned every day for treatment for an 
unknown period of time.  A fifth person drafted a note in 
February 2003, stating that he had served with the veteran in 
Germany.  A sixth person wrote in a May 2003 letter that he 
had served with the veteran in Germany, that the 
aforementioned captain had ordered the veteran to bring up a 
field range, that in the process of carrying out this order 
the veteran was injured, and that the veteran's injury 
required several days of treatment during hospitalization.  
The second fellow veteran mentioned above wrote a second 
letter on an unspecified date, in which he again stated that 
the veteran was hospitalized for injuries sustained while 
loading and unloading a field range.  In January 2007, the 
daughter of the veteran's aforementioned employer wrote that 
the veteran was transferred from his pre-service job as a 
butcher to a job as a route salesman when he returned from 
service as a result of his inability to lift and handle the 
10 to 125 pound slabs of meat that he had been able to lift 
prior to his service.  The letters submitted by the veteran 
support his assertion that he sustained a back injury in 
service.  However, while the veteran's fellow servicemen, 
colleagues, relatives, and friends are competent to state 
that they had knowledge of an accident in service, and that 
they observed him experiencing back pain and weakness after 
returning from service, they are not competent to diagnose 
the veteran's back condition, or to provide a medical opinion 
on what caused his back condition.  38 C.F.R. §§ 3.159(a)(1), 
(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).

The veteran's service treatment records reflect that the 
veteran had back pain from November 1951 through January 
1952.  However, an examination of the veteran's service 
treatment records shows that the injury was acute and 
transitory, and not chronic.  As noted above, a doctor found 
in December 1951 that the veteran had no limited motion, and 
that his reflexes were normal.  The doctor also found that 
the veteran was negative for osseous (bone) pathology in his 
lumbar spine.  Moreover, the results of an x-ray performed in 
December 1951 were negative.  Furthermore, the 
contemporaneous evidence shows that the veteran had no back 
pain in service after August 1952:  the veteran did not 
complain of back pain in a visit to the Physical Examination 
Section in August 1952; his back was found to be well, and he 
was returned to duty, at some date between January 1952 and 
September 1952; he made no mention of any back injury or pain 
in his August 1952 separation examination, despite noting 
eleven other maladies; and a clinical evaluation at 
separation indicated that the veteran's spine and other 
musculoskeletal aspects were normal.

The Board finds that a September 1964 note from C.W.H., a 
private doctor, stating that he had "treated [the veteran] 
for back injuries at different times from 1952 to 1964," is 
insufficient to show continuity of symptomatology from the 
veteran's 1951 back injury in service.  First, the doctor 
mentions "back injuries" in the plural; the fact that the 
veteran has only alleged one injury in service suggests that 
the doctor treated the veteran for subsequent back injuries 
which occurred after service.  Second, the doctor's mention 
of "different times" of treatment over a twelve year period 
does not suggest continuous symptomatology flowing from the 
veteran's single injury in service.  Third, the doctor 
neither directly states nor implies that the veteran's injury 
in service was the reason for his treatment from 1952 to 
1964, and he offers no evidence which would support that 
position.  Consequently, the private doctor's September 1964 
note cannot be read to show continuity of symptomatology 
either on its own, or when combined with the veteran's 
service treatment records which show no back pain in service 
after August 1952.

The contemporaneous medical evidence also shows that a 
developmental defect, rather than any continuity of 
symptomatology, was responsible for the back pain which arose 
twelve years after the veteran completed his service, in 
1964.  Although a VA doctor, H.B.W., examined the veteran in 
June 1964 and diagnosed a chronic lumbosacral strain as well 
as a possible ruptured intervertebral disc, and a private 
doctor, T.P.F., diagnosed a recurrent sacroiliac sprain with 
a possible ruptured intervertebral disc in June 1964, those 
diagnoses were made without the benefit of an x-ray.  Indeed, 
the VA doctor recommended in his diagnosis that an x-ray be 
administered.  When, in July 1964, the veteran had an x-ray 
at the lateral L5 juncture, the VA doctor, H.G., found that 
the radiographic report of the veteran's lumbosacral spine, 
including obliques and spot laterals, showed no abnormal 
skeletal changes to the veteran's back.  Moreover, a VA 
examiner in August 1964 found that the veteran had no 
orthopedic disease or injury, and a private physician in 
September 1964 found hemorrhoids to be the only problem with 
the veteran, despite the veteran's report of back pain.  
Furthermore, a March 1965 VA neuropsychiatric examiner found 
that the veteran had no neurological disease, and a March 
1965 VA orthopedic and surgical examiner, J.W.D., after 
reviewing films of the veteran's back, found them completely 
negative except for an apparent sacralization of the 
transverse processes of the 5th lumbar vertebra.  As noted 
above, sacralization is "a congenital anomaly in which the 
fifth lumbar vertebra is fused to the sacrum in varying 
degrees."  Thibault v. Brown, 5 Vet. App. 520, 521 (1993).  
Congenital defects (defects existing at or dating from birth) 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes, and are 
therefore not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  A VA doctor, R.F., in May 1970 x-rayed the 
veteran's lumbosacral spine and also concluded that the 
veteran had a transitional vertebrae with a partial 
sacralization of L-5.  Also in May 1970, a third VA doctor, 
J.M.H., found that X-rays of the veteran's lumbar spine 
showed attempted sacralization of L-5, and that otherwise, no 
abnormalities were noted, and there was no objective evidence 
of any organic disease of the low back.  Consequently, the 
Board finds that a developmental defect, rather than any 
continuity of symptomatology, was responsible for the 
veteran's back condition from 1964 to 1970.

The Board notes that in March 1965, a VA doctor took an x-ray 
of the veteran's lumbosacral spine and found that he had no 
abnormal skeletal changes.  In August 1965, another VA doctor 
diagnosed the veteran with low back pain, no organic disease 
found.

The Board also notes that in June 1965, T.P.F., a private 
doctor, continued his June 1964 diagnosis of severe recurrent 
sacroiliac sprain.  Additionally, in April 1970, a VA doctor, 
H.B.W., continued his June 1964 diagnosis of chronic 
lumbosacral strain, but found that the exact type and cause 
was undetermined.  The Board finds that while these diagnoses 
were consistent with those doctors' earlier diagnoses of June 
1964, they are contradicted by the majority of diagnoses from 
1964 to 1970, which show either apparent, partial, or 
attempted sacralization, or no organic disease.  
Nevertheless, the Board finds that neither T.P.F. nor H.B.W. 
related their diagnoses to the veteran's time in service.

The Board finds that the veteran's March 1975 car accident, 
and not his injury in service in late 1951, necessitated his 
December 1975 back surgery, and subsequent back surgeries.  
In October 1976 and December 1976, T.T.M., a private 
clinician, opined that the veteran's back injury and 
resulting disability were related to and caused by his post-
service March 1975 automobile accident.  Similarly, in June 
1978, M.P.D., another private clinician, noted only the 
veteran's car accident, and not any back injury in service, 
when describing the veteran's back pain.  Indeed, no medical 
opinion after the veteran's March 1975 car accident 
attributed his back condition to his time in service until 
December 2005.

In December 2005, A.L.C., a private doctor and surgeon, 
attributed the veteran's back condition to his time in 
service.  However, he gave no rationale for his analysis 
beyond noting the veteran's "well-documented injury in the 
military in the 50s," and stating that "it is not 
unlikely" and "it would certainly be reasonable" that the 
injury caused his current back condition.  Indeed, the 
private doctor's conclusory analysis did not even mention the 
veteran's 1975 car accident.  Moreover, the opinion failed to 
address the fact that it was in conflict with the nine 
medical opinions following the veteran's service but 
preceding his 1975 car accident, which found either no 
chronic back condition or noncompensable congenital 
sacralization.  A.L.C.'s December 2005 opinion also failed to 
address the three post-accident medical reports in which the 
veteran's car accident was found to be the cause of his back 
condition.  Consequently, the Board finds that A.L.C.'s 
December 2005 etiological opinion lacks probative value.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a basis 
for his opinion affects the weight or credibility of the 
evidence); Baldwin, supra.

The December 2006 VA examiner found A.L.C.'s etiological 
opinion to be "pure speculation," and determined on the 
basis of a review of the veteran's claims file and a thorough 
medical examination that the veteran's condition was 
attributable to his 1975 car accident, and to age-related 
changes.

The December 2006 VA examiner supported his etiological 
conclusion in part by explaining that the veteran did not 
have evidence of a chronic back condition before his March 
1975 car accident.  The Board notes that the veteran was in 
fact diagnosed with chronic lumbosacral strain by H.B.W., a 
VA doctor, in June 1964 and in April 1970; and with severe 
recurrent sacroiliac sprain by T.P.F., a private doctor, in 
June 1964 and June 1965.  The December 2006 VA examiner's 
failure to spot the diagnoses of the two aforementioned 
doctors diminishes the probative value of his etiological 
opinion.  However, it does not obviate the fact that neither 
of the two doctors who found a chronic back condition prior 
to the veteran's car accident etiologically related that back 
condition to service; that their diagnoses of a chronic 
condition were contradicted by nine other contemporaneous 
medical opinions; or that three post-accident medical 
opinions etiologically related the veteran's back condition 
exclusively to his automobile accident.  In conclusion, while 
A.L.C.'s conclusory December 2005 etiological opinion is 
sufficient to overcome the relatively low threshold for new 
and material evidence, it is insufficient to overcome the 
more than one dozen medical opinions of record, none of which 
found that the veteran had a chronic back condition which was 
etiologically attributable to service.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of a postoperative 
degenerative disc disease of the lumbar spine, and it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Consequently, the 
veteran's claim of service connection for a postoperative 
degenerative disc disease of the lumbar spine is denied.






ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for postoperative 
degenerative disc disease of the lumbar spine is reopened.  
To this extent, the appeal is granted.  

Service connection for a postoperative degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


